Fourth Court of Appeals
                            San Antonio, Texas
                                    June 9, 2021

                               No. 04-21-00159-CV

                   IN THE INTEREST OF D.D.V., A CHILD

           From the 131st Judicial District Court, Bexar County, Texas
                         Trial Court No. 2020PA00206
                Honorable Linda A. Rodriguez, Judge Presiding


                                  ORDER
        This is an accelerated appeal of an order terminating the appellant’s
parental rights which must be disposed of by this court within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. On April 19, 2021,
appellant filed a notice of appeal stating her intent to appeal a final decree of
termination “rendered on April 5, 2021.” The clerk’s record was filed on May 10,
2021. Although the clerk’s record contained the judge’s notes, the clerk’s record
did not contain an order terminating appellant’s parental rights. See In re L.H.,
No. 04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July
17, 2013, no pet.) (mem. op.) (noting judge’s notes do not constitute a final
order). In response to this court’s inquiry, the trial court clerk confirmed the trial
court had not signed a final order. Because “an appeal may be prosecuted only
from a final judgment,” Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895
(Tex. 1966), we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction.

        On June 8, 2021, the district clerk filed a supplemental clerk’s record
containing a signed, written order terminating appellant’s parental rights. We
therefore retain this appeal on the docket and reinstate the appellate deadlines.
The reporter’s record is now due. We ORDER the court reporter to file the
reporter’s record by June 21, 2021.



                                              _________________________________
                                              Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court